United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Hilo, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Andy T. Ahuna-Alofaituli, for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1956
Issued: February 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 25, 2015 appellant, through her representative, filed a timely appeal from
an August 20, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant submitted additional medical evidence after OWCP rendered its August 20, 2015 decision. The Board’s
jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision. 20 C.F.R.
§ 501.2(c)(1).

ISSUE
The issue is whether appellant met her burden of proof to establish that her left shoulder
condition was causally related to her accepted November 8, 2012 employment injury.
FACTUAL HISTORY
On November 9, 2012 appellant, then a 35-year-old transportation security officer, filed a
traumatic injury claim (Form CA-1) alleging that on November 8, 2012 she lifted a heavy bag
onto the conveyor belt and felt a pinch in her right arm and shoulder. OWCP assigned File No.
xxxxxx300. It subsequently accepted the claim for a right shoulder and upper arm sprain and
other affections of the right shoulder region, not elsewhere classified. Appellant received
continuation of pay and then compensation benefits for wage loss. She returned to modified duty
on February 4, 2013. On March 22, 2013 appellant underwent an authorized right shoulder
subacromial decompression and limited synovectomy. She began receiving compensation
benefits for wage loss. On June 10, 2013 appellant returned to light duty as a modified
transportation security officer on a full-time basis.
In a July 9, 2014 letter, appellant requested that OWCP expand her accepted condition to
include a left shoulder condition. She stated that she injured her left shoulder while
compensating for her right shoulder. Appellant indicated that she was forced to work with her
shoulder condition as OWCP did not authorize pain as a viable reason to be off work. She
indicated that her physician, Dr. Carol Orr, a family practitioner, was aware of her condition and
that she had a magnetic resonance imaging (MRI) scan of her left shoulder.4
On November 9, 2012 a nurse practitioner noted that appellant reported right shoulder
pain that radiated down her arm having injured it at work the previous night while lifting heavy
luggage onto the conveyer belt.
In a November 15, 2012 medical report, Dr. Orr diagnosed “sprain shoulder, rotator cuff,
impingement syndrome of shoulder, and muscle spasm” as a result of the November 8, 2012
work injury.
A November 20, 2012 right shoulder x-ray report diagnosed right shoulder impingement.
An MRI scan performed on December 11, 2012 of the right shoulder showed
impingement of the supraspinatus tendon with secondary degenerative tendinosis and a tiny
bursal surface tear.
Dr. Orr noted, in a December 17, 2012 report, that appellant sustained a right shoulder
injury on November 8, 2012 and had a history of left shoulder impingement. She reported that
appellant was concerned that the recent lifting injury may have aggravated her earlier left
shoulder impingement condition as she was lifting the bag with both arms. Dr. Orr noted that
appellant had pain in the left shoulder with range of motion.
4

Under File No. xxxxxx721, date of injury September 10, 2010, appellant has an accepted left shoulder rotator
cuff sprain. OWCP combined the case records involving appellant’s bilateral upper extremity injuries and
designated File No. xxxxxx300 as the master file.

2

Physical therapy reports from December 6, 13, and 20, 2012 and January 3, 10, 17, 24,
and 31, February 15, 20, and 27, and March 5, 2013 showed near full range of motion in the right
shoulder with no tenderness.
In a January 17, 2013 report, Dr. Orr reported a history of right shoulder injury on
November 8, 2012 and a previous left shoulder impingement injury. She noted that appellant
was compensating for her right shoulder and had increased pain in the left shoulder.
The record substantiates that appellant returned to modified full-time work on
February 4, 2013.
In a February 8, 2013 report, Dr. Sydney Smith, an orthopedic surgeon, recommended
right shoulder surgery.
Dr. Orr again noted, in a February 19, 2013 report, that appellant stayed home due to
right shoulder pain on February 13, 15, and 18, 2013. She also left work early on February 12,
2013 due to right shoulder pain.
A March 21, 2013 MRI scan of the left shoulder showed partial tears of the suprapinatus
tendon and rotator interval and a superior glenohumerol ligament tear.
On March 22, 2013 appellant underwent a right shoulder subacromial decompression
surgery.
In a March 28, 2013 report, Dr. Orr reported on appellant’s right shoulder condition
postsurgery. She also noted that appellant continued to have pain in her left shoulder post MRI
scan of the left shoulder with some bruising in front of the left shoulder post arthrogram.
In an April 29, 2013 report, Dr. Orr noted that appellant continued to have pain in the left
shoulder post MRI scan. She reported reduced range of motion of the left shoulder with
weakness. An April 29, 2013 physical therapy report indicated that appellant had full external
and internal rotation of the right shoulder.
Dr. Smith noted on May 2, 2013 that appellant reported injuring her left shoulder at work
when lifting luggage on September 10, 2010. He diagnosed left shoulder impingement/cuff
tendinosis, as seen on MRI scan.
In a June 6, 2013 report, Dr. Orr reported that appellant’s right shoulder pain had
decreased postsurgery, and with physical therapy. She indicated that most of appellant’s pain
was in her left shoulder. Dr. Orr noted that appellant believed she had also injured her left
shoulder on November 8, 2012 and that symptoms increased on that side after that date.
Appellant maintained that left shoulder pain never went away fully from the left shoulder injury
of September 10, 2010 even though she was working full duty. She also indicated that OWCP
was combining both shoulder claims.
Appellant returned to full-time light-duty work on June 10, 2013.
In a July 8, 2013 report, Dr. Orr indicated that appellant sustained a right shoulder injury
on November 8, 2012 and that her left shoulder was also injured as she was lifting with the left
3

shoulder as well. Postarthroscopy of the right shoulder was doing well. Dr. Orr recommended
that physical therapy be approved by OWCP for both shoulders. She diagnosed left shoulder
reoccurrence/aggravation of preexisting impingement/supraspinatus tear and superior
glenohumeral ligament tear.
In August 20 and September 12, 2013 reports, Dr. Orr noted that appellant sustained a
right shoulder injury on November 8, 2012 and that her left shoulder was also injured at that time
as she was also lifting with the left shoulder. She reported that appellant’s left shoulder
dysfunction increased last week on August 17, 2013 while at work lifting empty bins. Dr. Orr
opined that appellant had left shoulder recurrence/aggravation of preexisting impingement/
supraspinatous tear and superior glenohumeral ligament tear found on MRI scan. She also noted
that there were objective findings on MRI scan of the left shoulder, as well as loss of
function/range of motion, loss of strength, and swelling, after November 8, 2012.
On June 17, 2014 Dr. Orr took appellant off work from June 17 through 18, 2014 due to
her left rotator cuff syndrome, right shoulder pain for more than three months, and impingement
syndrome of left shoulder and left glenoid labrum tear.
In a letter dated October 14, 2014, OWCP noted the issue as whether a consequential left
shoulder condition should be accepted from the date of injury of November 8, 2012 to
August 16, 2013. It explained that the event of lifting empty bins at work on August 17, 2013
constituted an intervening event after the date of the original injury (November 8, 2012) which
would possibly be a new injury beginning on August 17, 2013, for which appellant may want to
file a new left shoulder claim. OWCP advised that the current claim was accepted for right
shoulder and upper arm sprains and other affections of the right shoulder not elsewhere
classified. It noted that the evidence of record was insufficient to expand the accepted conditions
to include a left shoulder condition, as there was no narrative medical report explaining how
appellant suffered a consequential left shoulder injury. Appellant was requested to provide
additional factual and medical information, within 30 days, including a narrative medical report
from her physician which explained how her accepted right shoulder injury caused the left
shoulder injury.
In October 4, 2013 and January 27, June 17, September 19 and October 23, 2014 reports,
Dr. Orr explained that appellant sustained a right shoulder injury on November 8, 2012 and that
her left shoulder was also injured at that time as she was lifting with both shoulders.
In her October 23, 2014 report, Dr. Orr indicated that appellant returned to modified duty
on February 4, 2013, and on that same day she was compensating for her right shoulder with her
left shoulder, which caused the left shoulder condition. She advised that the left shoulder should
fall under the November 8, 2012 injury. Dr. Orr noted that the MRI scan of the left shoulder
showed supraspinatus tear and superior glenohumeral ligament tear and that appellant had a
preexisting impingement of the left shoulder that had never been surgically treated, which caused
her to be at greater risk for development of the left shoulder injury on February 4, 2013 when she
returned to work. She indicated that the left shoulder could be claimed as a new injury on
February 4, 2013, but requested that a consequential left shoulder condition be accepted under
the November 8, 2012 injury as appellant was compensating for the right shoulder injury.

4

In her January 27, 2014 report, Dr. Orr opined that appellant was compensating for left
shoulder pain while recuperating from right shoulder surgery which prolonged recovery of the
right shoulder condition. She explained that the preexisting impingement from her prior left
shoulder injury was aggravated by the November 8, 2012 injury. Dr. Orr noted that the
supraspinatus tear and superior glenohumeral ligament tear of the left shoulder found on MRI
scan were caused by this new injury. She presented positive examination findings for the left
shoulder, but noted that OWCP had denied surgery of the left shoulder. Multiple treatment notes
were also submitted from Dr. Orr.
By decision dated August 20, 2015, OWCP denied appellant’s claim finding insufficient
medical evidence to establish a consequential left shoulder condition causally related to her
accepted right shoulder condition. It specifically found that while appellant’s treating physician
opined that she sustained the left shoulder injury concurrently with the right shoulder injury on
November 8, 2012, no mention was made of a left shoulder injury until June 6, 2013.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.5
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components which must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.6 The second component is whether the employment incident caused a
personal injury.7 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.8
When an injury arises in the course of employment, every natural consequence that flows
from that injury likewise arises out of the employment, unless it is the result of an independent
intervening cause attributable to the claimant’s own intentional misconduct.9 Thus, a subsequent
5

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. Robert G. Morris, 48 ECAB 238 (1996). A physician’s
opinion on whether there is a causal relationship between the diagnosed condition and the implicated employment
factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
8

Shirley A. Temple, 48 ECAB 404, 407 (1997).

9

Mary Poller, 55 ECAB 483, 487 (2004); 1 Lex K. Larson, Larson’s Workers’ Compensation Law § 10-1
(Matthew Bender, Rev. Ed. June 2016).

5

injury, be it an aggravation of the original injury or a new and distinct injury, is compensable if it
is the direct and natural result of a compensable primary injury.10
ANALYSIS
Appellant alleges that she sustained a consequential left shoulder condition as a result of
her accepted November 8, 2012 right shoulder injury. She has also alleged that she injured her
left shoulder on November 8, 2012 at the same time she injured her right shoulder. OWCP
denied appellant’s left shoulder claim finding insufficient medical evidence to establish that her
left shoulder was injured on November 8, 2012.
The Board finds that appellant has not established that her left shoulder condition was
caused or aggravated by the November 8, 2012 lifting event or that she sustained a consequential
left shoulder injury.
A series of medical reports from Dr. Orr were received. In her December 17, 2012
report, Dr. Orr noted that appellant had a history of left shoulder impingement and that appellant
was concerned that her November 8, 2012 lifting injury may have aggravated the previous left
shoulder condition because she was lifting a bag with both arms. She noted that appellant had
pain in the left shoulder with range of motion. The Board finds that pain is a symptom and not a
compensable medical diagnosis.11 Dr. Orr failed to explain with medical rationale and based
upon contemporaneous medical evidence, that appellant sustained a left shoulder injury on
November 8, 2012.12
While subsequent evidence from Dr. Orr appears to support that appellant sustained a
consequential left shoulder condition on February 4, 2013 when she returned to modified duty,
her reports are not rationalized. In her January 27 and October 23, 2014 reports, she explained
that, when appellant retuned to modified duty on February 4, 2013, she was compensating for her
right shoulder with her left shoulder, which caused the left shoulder condition. Dr. Orr noted
that the MRI scan of the left shoulder showed a supraspinatus tear and a superior glenohumeral
ligament tear and that appellant had a preexisting impingement of the left shoulder, which caused
her to be at greater risk for development of the left shoulder injury on February 4, 2013. She
explained in her 2014 reports that the aggravation of the preexisting impingement made
appellant more likely to cause additional injury to the left shoulder. Dr. Orr further stated that
the supraspinatus tear and superior glenohumeral ligament tear found on MRI scan was caused
by this injury. However, she failed to provide a rationalized medical opinion, supported by
objective evidence, explaining how the supraspinatus and superior glenohumeral ligament tears
found on MRI scan were caused by the November 8, 2012 left shoulder injury or developed after
appellant returned to modified duty on February 4, 2013. Rather, Dr. Orr generally concluded
that appellant’s preexisting condition was aggravated, which made her more likely to cause
injury to her left shoulder. The Board has found that medical evidence which states a

10

Susanne W. Underwood (Randall L. Underwood), 53 ECAB 139, 141 n.7 (2001).

11

V.S., Docket No. 14-2028 (issued June 3, 2015).

12

See E.L., Docket No. 12-791 (issued August 29, 2012).

6

conclusion, but does not offer any rationalized medical explanation is of limited probative
value.13
Accordingly, the Board finds that appellant has not submitted sufficient medical evidence
to establish that her left shoulder condition either arose as a direct result of the November 8,
2012 employment injury or as a consequence of her return to modified duty on February 4, 2013.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her left
shoulder condition was causally related to her accepted November 8, 2012 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the August 20, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 3, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

13

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

7

